In an action, inter alia, for contribution, the third-party plaintiff Amoco Oil Company appeals, as limited by its brief, from so much of an order of the Supreme Court, Nassau County (Robbins, J.), dated February 26, 1993, as granted summary judgment in favor of the third-party defendants Exxon Corporation, Mobil Corporation, and Shell Oil Company.
Ordered that the order is affirmed insofar as appealed from, with costs.
Summary judgment was properly granted in this case, as the *287third-party defendants proffered sufficient evidence to demonstrate that no triable issues of fact existed, and the third-party plaintiff’s papers in opposition were insufficient to demonstrate otherwise (see, Alvarez v Prospect Hosp., 68 NY2d 320; Zuckerman v City of New York, 49 NY2d 557; Pirozzolo v Dimeo, 141 AD2d 810). We reject the third-party plaintiffs assertion that there exists an issue of fact as to whether the third-party defendants discharged petroleum for which the third-party plaintiff had assumed responsibility. Even if any of the third-party defendants had suffered gas leaks at their respective stations, there is no evidence indicating that any alleged contaminants from these leaks could have affected the third-party plaintiffs site.
We have reviewed the third-party plaintiff’s remaining contentions and find them to be without merit. Balletta, J. P., Miller, Santucci and Altman, JJ., concur.